               Case 1:18-cv-11150-RWL Document 137 Filed 09/17/20 Page 1 of 1


                                                                             Littler Mendelson, PC
                                                                             900 Third Avenue
                                                                             New York, NY 10022.3298




                                                                             Christine L. Hogan
                                                                             212.583.2676 direct
                                                                             212.583.9600 main
                                                                             212.898.1116 fax
                                                                             clhogan@littler.com
September 17, 2020

VIA ECF

Hon. Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street, Room 1960
New York, NY 10007

Re:       Lieble et al. v. Maison Kayser et al.,
          Case No. 18-cv-11150 (KPF)

Dear Judge Lehrburger:

We represent Defendants, except individual Lou Ramirez, in the above-referenced matter. We write to inform Your
Honor and Plaintiffs that Defendants Cosmoledo, LLC, Breadroll, LLC, 2161 Broadway Bakery, LLC, 1800 Broadway
Bakery, LLC, 1535 Third Avenue Bakery, LLC, NYC 1294 Third Avenue Bakery, LLC, 1377 Sixth Avenue Bakery, LLC,
787 Seventh Avenue Bakery, LLC, 575 Lexington Avenue Bakery, LLC, 685 Third Avenue Bakery, LLC, 370 Lexington
Avenue Bakery, LLC, 8 West Bakery, LLC, 1400 Broadway Bakery, LLC, 400 Fifth Avenue Bakery, LLC, 339 Seventh
Avenue Bakery, LLC, and 921 Broadway Bakery, LLC, have recently filed for Chapter 11 bankruptcy protection in
the Southern District of New York (the “Debtors”). We have attached the Petition for this case, Case Number 20-
12117.

Pursuant to section 362(a) of the Bankruptcy Code, the Debtors’ filing of its bankruptcy petition operates as a stay
of—among other things: (a) the continuation of all judicial or other proceedings against the Debtors (i) that were
or could have been commenced before the commencement of the Debtor’s case, or (ii) to recover any claims
against the Debtors that arose before the commencement of the Debtors’ case; (b) the enforcement, against the
Debtors or against any property of the Debtors’ bankruptcy estate, of a judgment obtained before the
commencement of the Debtor’s case; or (c) any act to obtain possession of property of or from the Debtor’s
bankruptcy estate, or to exercise control over property of the Debtor’s bankruptcy estate. See 11 U.S.C. § 362(a).

Therefore, we ask that you stay this case in its entirety. We thank the Court for its time in addressing this matter.

Respectfully submitted,




Christine L. Hogan
cc: Counsel of Record (via ECF)
